Citation Nr: 0501963	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-11 993A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for lumbosacral strain.

2.  Evaluation of major depression, currently rated as 50 
percent disabling.  

3.  Evaluation of residuals of left knee injury, currently 
rated as 10 percent disabling.

4.  Evaluation of right knee strain, currently rated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1984 to August 
1984, and from May 1986 to July 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of a left knee injury and assigned a non-compensable rating 
effective March 2002; continued the 30 percent rating for 
headaches.  The veteran appealed the assigned rating for the 
left knee disability.  

In a March 2003 rating decision, the disability rating for 
residuals of a left knee injury was increased to 10 percent 
effective March 2002; reduced the disability rating for 
lumbosacral strain from 40 percent to 20 percent effective 
June 2003; and terminated TDIU benefits.  The veteran 
appealed the issue of entitlement to restoration of the 40 
percent rating for lumbosacral strain.  

In a January 2004 rating decision, service connection for 
major depression secondary to chronic pain was granted and 
assigned a 50 percent rating effective September 2002.  
Service connection was also granted for right knee strain 
with pain which was assigned a 10 percent rating effective 
November 2002.  The veteran appealed both assigned ratings.  

In May 2004, the veteran testified before the undersigned at 
a video conference hearing.  



FINDINGS OF FACT

1.  Improvement of the veteran's lumbosacral strain has been 
demonstrated.

2.  The veteran's major depression causes occupational and 
social impairment, with deficiencies in most areas.

3.  The veteran's range of motion of the left knee, at worse, 
is zero to 90 degrees; he has painful motion on extension and 
flexion; he does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 15 
degrees; he does not have lateral instability or subluxation.  

4.  The veteran's range of motion of the right knee, at 
worse, is zero to 95-100 degrees; he has painful motion on 
extension and flexion; he does not have the functional 
equivalent of flexion limited to 30 degrees and/or extension 
limited to 15 degrees; he does not have lateral instability 
or subluxation.  


CONCLUSIONS OF LAW

1.  The 40 percent evaluation for lumbosacral strain is not 
restored.  38 C.F.R. § 3.344(c) (2004).

2.  A schedular rating of 70 percent for major depression are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9434 (2004).

3.  The schedular criteria for a rating in excess of 10 
percent for functional limitation of left knee flexion due to 
left knee injury are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2004).

4.  A 10 percent rating for functional impairment of 
extension of the left knee due to left knee injury is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2004); VAOPGCPREC 9-
2004.

5.  The schedular criteria for a rating in excess of 10 
percent for functional limitation of right knee flexion due 
to right knee strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2004).

6.  A 10 percent rating for functional impairment of 
extension of the right knee due to right knee strain is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2004); VAOPGCPREC 9-
2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in March 2002 and May 
2003.  The veteran was notified of VCAA as it pertained to 
service connection.  The veteran's claims regarding major 
depression, residuals of left knee injury, and right knee 
strain, are actually claims for compensation.  The veteran 
was notified of the evidence necessary to establish the 
existence of disability.  The degree of disability is 
inherent in establishing the existence of disability.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

In this case, VCAA notification preceding the adjudication of 
the claims regarding major depression and right knee strain.  
The notification did not precede the adjudication of the left 
knee injury issue.  However, the April 2004 supplemental 
statement of the case constituted subsequent process.  With 
regard to the restoration issue, this claim is being granted 
in full.  Therefore, there is no prejudice to the veteran.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Restoration

Background

In a July 1994 rating decision, service connection for 
recurrent low back pain was granted and a 10 percent rating 
under Diagnostic Code 5295 was assigned effective July 1993.  
In a June 1997 rating decision, the disability rating was 
increased to 20 percent effective March 1997.  

In February 1998, the veteran was examined by B.D., M.D.  At 
that time, the veteran reported constant back pain and spasm.  
Physical examination revealed that the veteran was in no 
acute distress.  He appeared fairly muscular.  There was an 
increase in lumbar lordosis.  Range of motion testing 
revealed that the veteran was able to forward flex 30-35 
degrees before it became painful.  Extension also caused 
pain.  The pertinent diagnoses were myofascial lumbar pain 
and significant lumbosacral inflexibility.  

March 1998 VA records revealed that the veteran had had 
increased low back pain over the past 2-3 years.  The pain 
was worse with activity and limited his ability to exercise.  
The pain occasionally traveled down the left leg to the knee.  
The examiner noted that the veteran had chronic low back pain 
with no evidence of myelopathy or radiculopathy.  

In July 1998, VA afforded the veteran an examination.  At 
that time, the veteran related that he had severe low back 
pain and muscle spasms.  Physical examination revealed 
painful motion in all directions.  The veteran had 
appreciable muscle spasm in the bilateral lumbar region.  The 
veteran was tender to palpation of the paralumbar region.  
Musculature of the back was normal in appearance and posture 
was normal as well.  Lumbar range of motion was decreased on 
flexion, extension, and right and left lateral bending 
secondary to pain.  Peripheral pulses were normal.  
Neurological examination was negative.  Generalized muscle 
weakness was appreciated in the lumbar region.  The diagnosis 
was recurrent lumbosacral strain.  It was noted that the 
veteran's back disability limited him to performing only 
sedentary work and limited his daily activities to walking.  

In September 1998, Dr. B.D. submitted a letter in which he 
stated that, in pertinent part, the veteran had myofascial 
lumbar pain and significant lumbosacral inflexibility.  On 
examination, the veteran was able to forward flex 30-35 
degrees.  

In December 1998 VA records, it was noted that the veteran 
had a magnetic resonance imaging (MRI) of the lumbosacral 
strain which was negative.  Physical examination revealed 
tenderness and associated paraspinal muscle spasm in the 
region of the lumbar spine.  The diagnosis was chronic low 
back pain with back spasms.  In March 1999, the veteran was 
again treated for chronic low back pain.  

In an April 1999 rating decision, the veteran's low back 
disability was recharacterized as recurrent lumbosacral 
strain and his disability rating was increased to 40 percent 
effective May 1998.  In a May 1999 rating decision, the 40 
percent rating was confirmed and continued.  

In December 1999, the veteran was afforded a VA examination.  
At that time, the veteran complained of constant low back 
pain..  He ambulated without a limp and walked easily on his 
toes and heels.  The veteran overreacted to any attempt to 
palpate the paraspinous area and complained of excruciating 
pain on even minimal palpation over the entire lumbar 
paraspinous spine.  Straight leg raising was positive at 45 
degrees bilaterally.  Lasegue sign was negative.  Forward 
flexion was to 40 degrees which produced severe bilateral 
paraspinous pain with minimal spasm.  Backward extension was 
to 10 degrees.  Lateral flexion bilaterally was to 20 
degrees.  Rotation bilaterally was to 30 degrees.  The 
veteran reported excruciating pain in all motion directions.  
Sensory perception was intact over the buttocks and each 
lower extremity.  The diagnosis was lumbosacral strain 
syndrome with constant low back pain and reduced range of 
motion, minimal associated paraspinous spasm with 
questionable radiculopathy down each lower extremity to the 
foot.  The examiner noted that an examination was somewhat 
difficult as the veteran's symptoms were out of proportion to 
any x-rays finding or MRI report.  The amount of palpable 
paraspinous tenderness was out of proportion to any 
associated spasm and the history of pain and some tingling 
sensation over the anterolateral aspects of each lower 
extremity were not typical of any true radiculopathy.  An MRI 
was requested.  The MRI was performed in February 2000.  it 
was noted that there were no significant changes from the 
prior MRI.  Mild degenerative changes were shown.  There was 
no evidence of significant central canal stenosis or neural 
foraminal encroachment.  

In an April 2000 rating decision, the 40 percent disability 
rating for recurrent lumbosacral strain was confirmed and 
continued.  

In May 2000, the veteran reported having back pain and was 
given flexion/extension and strengthening exercises.  

In October 2000, the veteran reported that he had gone to the 
emergency room for back spasms.  In December 2000 VA records, 
it was noted that the veteran had extreme difficulty with 
extension and flexion of the low back.  In January 2001, the 
veteran reported low back pain radiating to the buttocks.  On 
examination, he had positive straight and cross leg raising 
at 30 degrees with reproducible symptoms.  He had 5/5 motor 
strength.  The diagnosis was exacerbation of chronic back 
pain with a radicular pattern in perhaps an L5, S1 
distribution.  

In May 2002, the veteran's back was evaluated.  At that time, 
he reported having constant low back pain.  He had straight 
leg raising to 90 degrees.  His movement of the spine was to 
80 degrees on flexion, 30 degrees on extension, 40 degrees in 
both directions of lateral flexion, and to 30 degrees in both 
directions on rotation.  The diagnosis was chronic 
lumbosacral strain.  

In a March 2003 rating decision, the disability rating for 
recurrent lumbosacral strain was reduced to 20 percent 
effective June 1, 2003.

In August 2003, a lay statement was received from a friend 
and colleague of the veteran who stated that the veteran had 
severe limitation of motion of the back which he had 
observed.  He stated that he had observed the veteran having 
pain when he bent over just a few inches.  Another friend 
indicated that the veteran's back disorder had worsened.  She 
indicated that his activities were more limited and the 
veteran appeared to be in pain.  A relative of the veteran 
stated that the veteran's back disorder had worsened.  His 
back problems had not been alleviated by pain medication or 
physical therapy.  She reported that the veteran's daily 
activities were limited and he was unable to sit or walk for 
extended periods.  

In October 2003, the veteran's back was evaluated.  The 
examiner stated that the veteran had limited movement of his 
lumbar spine.  He forward flexed to 60, extended to 10-15 
degrees, laterally flexes to 30 degrees in both direction, 
and rotated to 20 degrees on the left and to 25 degrees on 
the right.  The diagnosis was chronic recurrent lumbar 
strain.  

In May 2004, the veteran testified at a personal hearing 
before the undersigned via video conference.  The veteran 
stated that his back had not improved.  He indicated that he 
had been reduced improperly under the new rating criteria 
even though he meets the 40 percent criteria under the old 
regulation.  He reported being limited in his physical 
activities by his low back disability.  





Analysis

The Board finds for the reasons set forth below and under the 
current applicable regulation that the reduction of the 40 
percent rating for lumbosacral strain to 20 percent was 
warranted and restoration is not in order.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

The 40 percent rating was effective May 1998.  In March 2003, 
it was reduced to 20 percent effective June 2003.  The 40 
percent rating was based on severe limitation of motion of 
the lumbar spine.  

In February 1998, the veteran could only forward flex 30-35 
degrees.  In July 1998, the veteran had appreciable muscle 
spasm.  

In December 1999, flexion was to 40 degrees, extension was to 
10 degrees, lateral flexion was to 20 degrees, and rotation 
was to 30 degrees.  There was minimal muscle spasm.  The 
examiner felt that the veteran was exaggerated and his 
symptoms were out of proportion to the objective findings.  

In May 2002, flexion was to 80 degrees, extension was to 30 
degrees, lateral flexion was to 40 degrees, and rotation was 
to 30 degrees.  The veteran indicated that this examination 
was inadequate and the examiner forced the motions, even 
though the veteran was in pain.  However, the veteran was 
able to move his spine in the directions, as indicated, 
despite his reports of pain.  

In October 2003, the veteran was reevaluated.  Flexion was to 
60 degrees, extension was to 10-15 degrees, lateral flexion 
was to 30 degrees, and rotation was to 20-25 degrees.  

A review of the record shows that improvement of the 
veteran's lumbosacral strain has been demonstrated.  The 
competent evidence reflects an actual change in the 
disability.  Improvement in the veteran's level of severity 
of his lumbosacral strain occurred and that improvement 
reflects an improvement under the ordinary conditions of life 
and work.  The veteran's range of motion has increased.  
While he was rated 40 percent disabling based on severe 
limitation of motion, his two most recent examinations reveal 
only slight to moderate restriction.  These examination were 
dated in May 2002 and October 2003; thus representative of a 
period of over one year's time.  The veteran's disability 
remained improved; thus indicative of sustained improvement 
in the level of severity.  Further, VA examination revealed 
that the veteran had only minimal muscle spasm, that he 
exaggerated his symptoms, and that his symptoms were out of 
proportion of objective findings.  The veteran has 
consistently reported severe pain and restriction, but the on 
objective demonstration, his disability level was not shown 
to be of such severity.  

The veteran is competent to state what his symptoms he has 
and lay persons are competent to state what they observed.  
However, objective examination revealed that the veteran's 
reported symptoms were not supported by the objective 
evidence.  Thus, the lay statements to include those of the 
veteran are unreliable as they are contradicted by the 
examination reports which showed improvement.  

In light of the foregoing, the Board finds that improvement 
in the veteran's disability has been demonstrated.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

Ratings

Major Depression

Background

In a January 2004 rating decision, service connection for 
major depression was granted and 50 percent rating was 
granted effective September 2002.  

In a September 2002 letter, R.W., M.D. indicated that he had 
examined the veteran.  The veteran showed the symptoms of 
depression and discouragement which were worsened over the 
past 2 years.  He opined that the depression was associated 
with his service-connected disabilities.  His Global 
Assessment of Function (GAF) was 45 and was noted to have 
been 55 at its highest over the past year.  

In an August 2003 report, L.B., Ph.D., stated that he had 
completed an intake assessment and mental status examination 
of the veteran.  He opined that his headache and 
musculoskeletal pains had contributed to his depression, 
which was severe.  His score on the Beck Depression Inventory 
was 39.  It was noted that the veteran had difficulty 
sleeping.  It was the examiner's impression that the 
veteran's condition was very serious.  He concurred that the 
veteran's GAF was 45.

Lay evidence was received from friends and a relative.  They 
indicated that the veteran was more comfortable being at home 
than with friends and family.  He liked to lock himself away 
and deal with his disabilities.  He had no energy, was unable 
to sleep at night, and had a bleak outlook on life.  He was 
basically like the living dead.  

In November 2003, the veteran was afforded two VA psychiatric 
examinations.  

The first examination revealed that the veteran's claims file 
was reviewed.  It was noted that the veteran was employed by 
a service organization.  The veteran was divorced.  Mental 
status examination revealed that the veteran had good 
hygiene.  He was oriented times four.  His speech showed mild 
pressure.  It was not smooth and it came in bursts.  His mood 
was irritable and dysthymic.  His affect was congruent and 
often flat.  His short-term and long-term memory were intact.  
His form of thought was linear and goal-directed.  His 
content of thought was only remarkable for discouragement.  
He was not suicidal, homicidal, or psychotic.  The assessment 
was major depressive disorder.  The GAF was 55.  

The second examination revealed that psychiatric testing was 
performed.  The veteran demonstrated severe depression.  He 
reported that he had thoughts of suicide, but no ongoing 
ideation.  He had difficulty with concentration.  He had 
become self-defeating and had panic attacks.  He also had a 
phobia of heights.  He had low interest in activities and 
pleasure in activities, some guilt, felt little help, had 
very low self-esteem, had some irritability and anger, had 
occasional anxiety and nervousness, decreased mood, denied 
suicidal tendencies, had low sex drive, had good impulse 
control, and preferred isolation.  It was noted that his 
personal and work relationships were severely compromised.  
Mental status examination revealed that reliability was good, 
appearance was good, attitude was cooperative, language was 
normal, fund of knowledge and intelligence were above 
average, motor activity was normal, mood was depressed, 
affect was congruent and restricted, speech was normal, form 
of thought was normal, there were no delusions, and there 
were no hallucinations.  The veteran was cognitively intact.  
The diagnosis was major depression, severe, without 
psychosis.  The current GAF was 40.  The highest GAF in the 
past year was 45.  

At his personal hearing, the veteran stated that he was 
depressed and had a hard times sleeping.  He indicated that 
it was difficult going to work and getting out of bed in the 
morning.  The veteran stated that he was seeking a 70 percent 
rating and realized that he did not meet the criteria for a 
100 percent rating.  




Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disability has not significantly 
changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran is rated under Diagnostic Code 9434.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9434 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2002).

The veteran meets the criteria for a 70 percent rating.  The 
veteran has suicidal thoughts, but no plans; a phobia; panic 
attacks; impaired speech; depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
The veteran's pain due to his disabilities has rendered the 
veteran severely depressed and hopeless.  It causes severe 
difficulty with sleep which only exacerbates his situation.  
His GAF has been noted to be between 40 and 55.  However, 
overall, it is around 45.  

A 100 percent rating is provided for total occupational and 
social impairment.  The veteran does not meet the criteria 
for the 100 percent rating.  The veteran maintains 
employment, albeit with difficulties.  He is not completely 
socially isolated and he is cognitively intact.  He does not 
have gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Further, the veteran has indicated that a 70 percent rating 
satisfies his appeal.  The evidence supports a 70 percent 
rating for major depression.  


Right and Left Knees

Background

In a July 2002 rating decision, service connection for 
residuals of a left knee injury was granted and a non-
compensable rating was assigned effective March 2002.  In a 
March 2003 rating decision, the disability rating was 
increased to 10 percent effective March 2002.  The 10 percent 
rating was granted on the basis that the veteran had painful 
motion.  In a January 2004 rating decision, service 
connection for right knee strain was granted and assigned a 
10 percent rating effective November 2002.  The 10 percent 
rating was granted on painful limitation of motion.  

In May 2002,the veteran was examined.  It was noted that he 
had had pain in his left knee since service.  The veteran 
reported that he also had swelling.  He related that he had 
locking for a few seconds and then the knee would unlock.  
Physical examination revealed free range of motion with full 
extension and flexion.  He had pain to deep palpation 
throughout the knee joint.  He had a negative McMurray's, a 
negative abduction test, and a negative Drawer's test.  There 
was no laxity of ligaments or swelling of the knee.  There 
was no crepitus and the veteran could heel and toe walk 
normally.  The diagnosis was residuals of left knee injury.  

Thereafter, also in May 2002, the veteran had arthroscopic 
surgery done on his left knee.  It was noted that the veteran 
was able to ambulate on it with no significant pain.  He had 
decreased sensation to light touch and pinprick.  He was able 
to feel pressure.  He was able to flex and extend the left 
knee.  There was no significant swelling.  In June 2002, the 
veteran's left knee was stable to varus and valgus stress. 
There was no effusion.  He had incredibly good motion post-
surgery of zero to 120 degrees, two weeks after surgery.  
Also, in June 2002, there was no ligamentous instability.  

Thereafter, lay statements were received.  They indicated 
that the left knee was severe disabling and that the veteran 
was unable to walk for an extended period.  It was also 
indicated that the veteran's left knee would swell and the 
veteran had pain.  

In October 2003, the veteran was afforded a VA examination.  
In testing the knee, the examiner stated that the veteran's 
left knee was not very strong, but he had good muscle power.  
There was very little laxity of ligaments.  It was noted that 
the veteran still had pain in his left knee.  He had a 
negative Drawer's test and a negative McMurray sign.  There 
was pain on range of motion and with any type of manipulation 
or resistance.  There was no clicking or grinding.  The 
veteran reported that he had had popping and the examiner 
stated that this was credible.  The veteran also reported 
that he had swelling.  With the veteran lying in the supine 
poison, he had 90 degrees of flexion.  The diagnosis was 
residuals of left knee surgery.  

With regard to the right knee, the right knee gave stronger 
resistance when locked in extension and it gave way with pain 
after a while, but not nearly as tender as the left knee.  On 
flexion of the knee, the veteran had good resistance.  The 
muscle structure was very normal with food tone.  The veteran 
had a negative Drawer's test and a negative McMurray sign.  
There was no laxity of ligaments and no atrophy of the 
muscles over this area.  With the veteran lying in the supine 
poison, he had 95-100 degrees of flexion.  The diagnosis was 
right knee strain because of favoring the right knee due to 
the left knee.  

In November 2003, a statement was received from Dr. J.S., who 
stated that he had seen the veteran in his clinic.  The 
veteran had bilateral knee pain and had undergone two left 
knee arthroscopies.  The physician opined that the veteran's 
altered gait from his left knee resulted in right knee pain.  

The veteran testified at his personal hearing that he had 
pain and swelling in his left knee as well as slight 
instability.  He stated that his knees each warranted a 20 
percent rating.  


Analysis

The veteran's knee disorders must also be considered pursuant 
to Fenderson.  In this case, the disabilities have not 
significantly changed and uniform ratings are warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The veteran's left knee has been assigned a 10 percent rating 
based on painful motion.  

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion. Normal range of motion in an ankle joint is from 0 
to 20 degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own.  In evaluating whether the veteran 
has limitation of motion and/or painful motion, 38 C.F.R. §§ 
4.59, 4.40, 4.45, and DeLuca must be considered.

With regard to the left knee, at worse, his range of motion 
was from zero (the examiner was able to lock the knee in 
extension) to 90 degrees.  The veteran reported pain.  The 
examiner did not specify if it was on extension or flexion; 
the Board will accept that it was on both directional 
movements.  A 10 percent rating for painful motion, on 
flexion of the knee has been assigned.  The veteran also has 
painful motion on extension.  Based on his painful motion, a 
10 percent rating is also warranted.  The veteran does not 
meet the schedular criteria for higher ratings on either 
extension or flexion.  Even considering his complaints of 
pain which are credible, nothing suggests actual limitation 
or the functional equivalent of flexion to 30 degrees or 
extension to 15 degrees.  

Lateral instability and subluxation were not demonstrated; 
thus a rating is not warranted on that basis.  At best, there 
was laxity without instability.  

Thus, a rating in excess of 10 percent is not warranted for 
functional impairment of left knee flexion.  A 10 percent 
rating is warranted for functional impairment of extension of 
the left knee.  

With regard to the right knee, at worse, his range of motion 
was from zero (the examiner was able to lock the knee in 
extension) to 95-100 degrees.  The diagnosis in October 2003 
was right knee strain and pain.  The veteran reported pain.  
The examiner did not specify if it was on extension or 
flexion; the Board will accept that it was on both 
directional movements.  A 10 percent rating for painful 
motion, on flexion of the knee has been assigned.  The 
veteran also has painful motion on extension.  Based on his 
painful motion, a 10 percent rating is also warranted.  The 
veteran does not meet the schedular criteria for higher 
ratings on either extension or flexion.  Even considering his 
complaints of pain which are credible, nothing suggests 
actual limitation or the functional equivalent of flexion to 
30 degrees or extension to 15 degrees.  Lateral instability 
and subluxation were not demonstrated; thus a rating is not 
warranted on that basis.  

Thus, a rating in excess of 10 percent is not warranted for 
functional limitation of right knee flexion.  A 10 percent 
rating is warranted for functional impairment of extension of 
the right knee.  

The Board is aware of the fast letter regarding 38 C.F.R. 
§ 4.59 and the knee.  However, the General Counsel opinion 
does not stand for that proposition.  Rather, the General 
Counsel opinion notes the reasoning why separate evaluations 
are assignable.  Clearly, someone with painful extension and 
flexion has a different degree of disability than one with 
just painful flexion.  

Accordingly, the evidence supports separate 10 percent 
ratings for functional impairment of extension of each knee, 
but the preponderance of the evidence is against the claims 
for higher ratings for functional limitation of right and 
left knee flexion limitation, and there is no doubt to be 
resolved in that regard.  38 U.S.C.A. § 5107(b), Gilbert.




ORDER

Restoration of a 40 percent rating for lumbosacral strain, is 
denied.

A 70 percent rating for major depression is granted.  

A rating in excess of 10 percent for limitation of 
motion/painful motion of the left knee on flexion due to left 
knee injury is denied.  

A 10 percent rating for functional impairment of extension of 
the left knee due to left knee injury is granted.  

A rating in excess of 10 percent for limitation of 
motion/painful motion of the right knee on flexion due to 
left knee injury is denied.  

A 10 percent rating for functional impairment of extension of 
the right knee due to right knee strain is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


